Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 03/22/2022, amending claims 1, 7, 13, and cancelling claims 4-6, 10-12, and 16-18, and adding claims 19-24. This application was filed 01-24-2019.
Claims 1, 7, and 13 have been amended by Examiner’s AMENDMENT; Claims 19-24 have been cancelled, BY EXAMINER’S AMENDMENT.

USC § 101 Analysis
Claim(s) 1, 7, and 13, and dependent claim(s) 2-3, 8-9, and 14-15, is/are directed to a technical solution to a technical problem associated with when and whether or not to re-train a non-binary machine learning classification model, by employing a second data set, which simulates data drift relative to a first dataset and performing a non-parametric statistical test over a classifier confidence-per-label distribution, for a determination regarding whether the second data set has data drift relative to the first dataset and subsequently training the non-binary classification model based on this determination.
Thus, based on the aforementioned analysis, claim(s) 1-3, 7-9, and 13-15 are patent eligible.

USC § 112(a)
112(a) rejections on the record are withdrawn from consideration pursuant to amendments submitted on 03-22-2022, and Allowable Subject Matter.

35 USC § 103 
Closest prior art of record, Guelman (US 2019/0279109), Non-Patent Literature, Krawczyk and Hido (US 8,417,648), are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Shimon Benjamin initiated on 16 March 2022, culminating in authorization of Examiner Amendments provided on 25 March 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 7, and 13 have been AMENDED;
Claims 19-24 have been cancelled;
 by Examiner’s Amendment as Follows ---








AMENDMENT TO CLAIMS

	(Currently amended) A method comprising:
providing a non-binary machine learning classification model in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor;
operating, at the computer system, the non-binary machine learning classification model using a first dataset to obtain a plurality of labels of the first dataset;
operating, at the computer system, the non-binary machine learning classification model using a second dataset to obtain a plurality of labels of the second dataset, wherein second data set simulates data drift relative to the first data set by the plurality of labels of the second data set having at least one more label than the plurality of labels of the first data set;
performing, at the computer system, a non-parametric statistical test[[ing]] for identity, over a classifier confidence-per-label distribution for at least one label of the plurality of labels ing confidence-per-label distribution between the first dataset and of the second dataset; 
the resulting confidence-per-label distribution between the first dataset and of the second dataset; and
training the non-binary machine learning classification model based on the determination of whether data drift has occurred from the first data set to the second data set. 

	(Original) The method of claim 1, wherein the first dataset comprises at least a portion of a training dataset and the second dataset comprises as least a portion of a production dataset.

	(Original) The method of claim 1, wherein the first dataset comprises a first portion of a production dataset and the second dataset comprises a second portion of the production dataset.

	(Canceled) 

	(Canceled) 

	(Canceled) 

	(Currently amended) A system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform:
operating a non-binary machine learning classification model using a first dataset to obtain a plurality of labels of the first dataset;
operating the non-binary machine learning classification model using a second dataset to obtain a plurality of labels of the second dataset, wherein second data set simulates data drift relative to the first data set by the plurality of labels of the second data set having at least one more label than the plurality of labels of the first data set;
performing a non-parametric statistical test[[ing]] for identity, over a classifier confidence-per-label distribution for at least one label of the plurality of labels ing confidence-per-label distribution between the first dataset and of the second dataset; 
determining whether the resulting confidence-per-label distribution between the first dataset and of the second dataset; and
training the non-binary machine learning classification model based on the determination of whether data drift has occurred from the first data set to the second data set. 

	(Original) The system of claim 7, wherein the first dataset comprises at least a portion of a training dataset and the second dataset comprises as least a portion of a production dataset.

	(Original) The system of claim 7, wherein the first dataset comprises a first portion of a production dataset and the second dataset comprises a second portion of the production dataset.

	(Canceled) 

	(Canceled) 

	(Canceled) 

	(Currently amended) A computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising:
operating a non-binary machine learning classification model using a first dataset to obtain a plurality of labels of the first dataset;
operating the non-binary machine learning classification model using a second dataset to obtain a plurality of labels of the second dataset, wherein second data set simulates data drift relative to the first data set by the plurality of labels of the second data set having at least one more label than the plurality of labels of the first data set;
 performing a non-parametric statistical test[[ing]] for identity, over a classifier confidence-per-label distribution for at least one label of the plurality of labels ing confidence-per-label distribution between the first dataset and of the second dataset; 
determining whether the resulting confidence-per-label distribution between the first dataset and of the second dataset; and
training the non-binary machine learning classification model based on the determination of whether data drift has occurred from the first data set to the second data set. 

	(Original) The computer program product of claim 13, wherein the first dataset comprises at least a portion of a training dataset and the second dataset comprises as least a portion of a production dataset.

	(Original) The computer program product of claim 13, wherein the first dataset comprises a first portion of a production dataset and the second dataset comprises a second portion of the production dataset.

	(Canceled) 

	(Canceled)

	(Canceled) 

	(Canceled)

	(Canceled) 

	(Canceled)

	(Canceled) 

	(Canceled)

	(Canceled) 


Allowable Subject Matter
Claims 1-3, 7-9, and 13-15, are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Guelman (US 2019/0279109), Non-Patent Literature, Krawczyk and Hido (US 8,417,648) disclose the use of non-parametric statistical techniques to automatically identify and arrest a machine learning model’s data data drift by retraining the model, they do not teach: 
“providing a non-binary machine learning classification model in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor;
operating, at the computer system, the non-binary machine learning classification model using a first dataset to obtain a plurality of labels of the first dataset;
operating, at the computer system, the non-binary machine learning classification model using a second dataset to obtain a plurality of labels of the second dataset, wherein second data set simulates data drift relative to the first data set by the plurality of labels of the second data set having at least one more label than the plurality of labels of the first data set;
performing, at the computer system, a non-parametric statistical test[[ing]] for identity, over a classifier confidence-per-label distribution for at least one label of the plurality of labels ing confidence-per-label distribution between the first dataset and of the second dataset; 
determining, at the computer system, whether the resulting confidence-per-label distribution between the first dataset and of the second dataset; and
training the non-binary machine learning classification model based on the determination of whether data drift has occurred from the first data set to the second data set”, in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent claims 1, 7, 13, and dependent claim(s) 2-3, 8-9, and 14-15 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art:

    PNG
    media_image1.png
    936
    818
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    910
    808
    media_image2.png
    Greyscale





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682